 Case 1:18-cv-00785-PLM-RSK ECF No. 48 filed 05/21/20 PageID.260 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KENDRICK MEDLOCK,

        Plaintiff,
                                                     Case No. 1:18-cv-785
 v.
                                                     HONORABLE PAUL L. MALONEY
 TONY TRIERWEILER, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on March 9, 2020, recommending that this Court grant the motion

and enter judgment in favor of Defendants. The Report and Recommendation was duly served on

the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 42) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 31) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
Case 1:18-cv-00785-PLM-RSK ECF No. 48 filed 05/21/20 PageID.261 Page 2 of 2



      A Judgment will be entered consistent with this Order.



Dated: May 21, 2020                                       /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                              2
